                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

RUBEN PERALTA, JR.                                    §

VS.                                                   §        CIVIL ACTION NO. 1:20-CV-463

WARDEN, FCI BEAUMONT                                  §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          P etitioner Ruben Peralta, Jr., a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Texarkana, Texas, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge recommends dismissing the petition without prejudice.

          The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. The petitioner filed an “Addendum to Petition for Writ of Habeas Corpus,” which the Court

liberally construes as objections to the Report and Recommendation of United States Magistrate Judge.

          The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. The petitioner did not exhaust available remedies challenging the Bureau

of Prisons’ calculation of his federal sentence. Therefore, the magistrate judge correctly concluded that

the petition should be dismissed without prejudice.
                                              ORDER

       Accordingly, petitioner’s objections are OVERRULED. The findings of fact and conclusions

of law of the magistrate judge are correct, and the report of the magistrate judge is ADOPTED. A

final judgment will be entered in this case in accordance with the magistrate judge’s recommendation.


        SIGNED this the 18 day of May, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
